

117 HR 4718 IH: Stop Arming Human Rights Abusers Act
U.S. House of Representatives
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4718IN THE HOUSE OF REPRESENTATIVESJuly 27, 2021Ms. Omar (for herself and Ms. Pressley) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Intelligence (Permanent Select), and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the imposition of sanctions with respect to foreign countries that are in violation of international human rights law or international humanitarian law, and for other purposes.1.Short titleThis Act may be cited as the Stop Arming Human Rights Abusers Act. ISanctions with respect to foreign countries that are in violation of international human rights law or international humanitarian law101.Determination of violations of international human rights law or international humanitarian law(a)In generalThe President shall impose the sanctions described in section 102 with respect to the government of a foreign country if the President determines that such government has committed any of the acts described in subsection (b), (c), or (d).(b)GenocideAny acts committed with intent to destroy, in whole or in part, a national, ethnical, racial, or religious group, including the following:(1)Killing members of the group.(2)Causing serious bodily or mental harm to members of the group.(3)Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part.(4)Imposing measures intended to prevent births within the group.(5)Forcibly transferring children of the group to another group.(c)Crimes against humanity(1)In generalAny of the following acts when committed as part of a widespread or systematic attack directed against any civilian population:(A)Murder.(B)Extermination.(C)Enslavement, including sexual slavery.(D)Deportation or forcible transfer of population.(E)Imprisonment or other severe deprivation of physical liberty in violation of fundamental rules of international law.(F)Torture.(G)Rape, enforced prostitution, forced pregnancy, enforced sterilization, or any other form of sexual violence of comparable gravity.(H)Persecution against any identifiable group or collectivity on political, racial, national, ethnic, cultural, religious, gender, language, social origin, age, disability, health, sexual orientation, gender identity, sex characteristics, indigenous, refugee, statelessness, or migration status, or other grounds that are recognized as impermissible under international law.(I)Enforced disappearance of persons.(J)The crime of apartheid.(K)Other inhumane acts of a similar character intentionally causing great suffering, or serious injury to body or to mental or physical health, including the excessive use of less-lethal crowd control weapons including tear gas, rubber bullets, sound cannons, and other less-lethal materials to disperse nonviolent protests.(2)DefinitionsIn this subsection—(A)the term attack directed against any civilian population means a course of conduct involving the multiple commission of acts referred to in this subsection against any civilian population, pursuant to or in furtherance of a state or organizational policy to commit such attack;(B)the term extermination includes the intentional infliction of conditions of life, inter alia the deprivation of access to food and medicine, calculated to bring about the destruction of part of a population;(C)the term enslavement includes—(i)slavery, which means the exercise of any or all of the powers attaching to the right of ownership over a person including but not limited to the exercise of powers of ownership over sexual autonomy or integrity;(ii)the slave trade, which means all acts involved in the capture, acquisition or disposal of a person with intent to reduce the person to slavery;(iii)all acts involved in the acquisition of a enslaved person with a view to selling or exchanging the person;(iv)all acts of disposal by sale or exchange of a enslaved person acquired with a view to being sold or exchanged; and(v)in general, every act of trade or transport in enslaved persons;(D)the term deportation or forcible transfer of population means forced displacement of the persons concerned by expulsion or other coercive acts from the area in which they are lawfully present, without grounds permitted under international law;(E)the term torture—(i)means the intentional infliction of severe pain or suffering, whether physical or mental, for such purposes as obtaining information or a confession, punishment, intimidation or coercion or for any reason based on discrimination of any kind; but(ii)does not mean pain or suffering arising only from, inherent in or incidental to, lawful sanctions;(F)the term forced pregnancy means the unlawful confinement of a person forcibly made pregnant, with the intent of affecting the ethnic composition of any population or carrying out other grave violations of international law;(G)the term persecution means the intentional and severe deprivation of fundamental rights contrary to international law by reason of the identity of the group or collectivity;(H)the term crime of apartheid means an institutionalized regime of systematic oppression and domination by one racial, ethnic, or religious group over any other racial, ethnic, or religious group or groups and committed with the intention of maintaining that regime; and(I)the term enforced disappearance of persons means the arrest, detention, or abduction of persons by, or with the authorization, support, or acquiescence of, a state or a political organization, followed by a refusal to acknowledge that deprivation of freedom or to give information on the fate or whereabouts of those persons, with the intention of removing them from the protection of the law for a prolonged period of time.(d)War crimesAny of the following acts against persons or property in an armed conflict, whether the conflict is of an international or internal character:(1)Willful killing.(2)Torture or inhumane treatment, including biological experiments.(3)Willfully causing great suffering, or serious injury to body or health.(4)Extensive destruction and appropriation of property, not justified by military necessity and carried out unlawfully and wantonly.(5)Compelling a prisoner of war or other detainee to serve in the forces of a hostile power.(6)Willfully depriving a prisoner of war or other detainee of the rights of fair and regular trial.(7)Unlawful deportation or transfer or unlawful confinement.(8)Taking of hostages.(9)Intentionally directing attacks against the civilian population as such or against individual civilians not taking direct part in hostilities.(10)Intentionally directing attacks against civilian objectives, that is, objectives which are not military objectives.(11)Intentionally directing attacks against personnel, installations, material, units, or vehicles involved in a humanitarian assistance or peacekeeping mission in accordance with the Charter of the United Nations.(12)Intentionally launching an attack in the knowledge that such attack will cause incidental loss of life or injury to civilians or damage to civilian objects, or widespread, long-term, and severe damage to the natural environment which would be clearly excessive in relation to the concrete and direct overall military advantage anticipated.(13)Attacking or bombarding, by whatever means, towns, villages, dwellings, or buildings which are undefended and which are not military objectives.(14)Killing or wounding a combatant who, having laid down his arms or having no longer means of defense, has surrendered at discretion.(15)Making improper use of a flag of truce, of the flag or of the military insignia and uniform of the enemy or of the United Nations, as well as of the distinctive emblems of the Geneva Conventions, resulting in death or serious personal injury.(16)The transfer, directly or indirectly, by an occupying power of parts of its own civilian population into the territory it occupies, or the deportation or transfer of all or parts of the population of the occupied territory within or outside this territory.(17)Intentionally directing attacks against buildings dedicated to religion, education, art, science or charitable purposes, historic monuments, hospitals, and places where the sick and wounded are collected.(18)Subjecting persons who are in the power of an adverse party to physical mutilation or to medical or scientific experiments of any kind which are neither justified by the medical, dental, or hospital treatment of the person concerned nor carried out in his or her interest, and which cause death to or seriously endanger the health of such person or persons.(19)Killing or wounding treacherously individuals belonging to the hostile nation or army.(20)Declaring that no quarter will be given.(21)Destroying or seizing the enemy’s property unless such destruction or seizure be imperatively demanded by the necessities of war.(22)Declaring abolished, suspended, or inadmissible in a court of law the rights and actions of the nationals of the hostile party.(23)Compelling the nationals of the hostile party to take part in the operations of war directed against their own country, even if they were in the belligerent’s service before the commencement of the war.(24)Pillaging a town or place.(25)Employing poison or poisoned weapons.(26)Employing asphyxiating, poisonous, or other gases, and all analogous liquids, materials, or devices.(27)Employing bullets which expand or flatten easily in the human body, such as bullets with a hard envelope which does not entirely cover the core or is pierced with incisions.(28)Employing weapons, projectiles, and material and methods of warfare which are of a nature to cause superfluous injury or unnecessary suffering or which are inherently indiscriminate in violation of the international law of armed conflict.(29)Committing outrages upon personal dignity, in particular humiliating and degrading treatment.(30)Committing rape, enforced prostitution, forced pregnancy, as defined in subsection (c), enforced sterilization, or any other form of sexual violence also constituting a grave breach of the Geneva Conventions.(31)Committing slavery or the slave trade in all their forms.(32)Utilizing the presence of a civilian or other protected person to render certain points, areas, or military forces immune from military operations.(33)Intentionally directing attacks against buildings, material, medical units and transport, and personnel using the distinctive emblems of the Geneva Conventions in conformity with international law.(34)Intentionally using starvation of civilians as a method of warfare by depriving them of objects indispensable to their survival.(35)Willfully impeding relief supplies as provided for under the Geneva Conventions.(36)Conscripting or enlisting children under the age of 18 into the national armed forces or using them to participate actively in hostilities.102.Description of sanctions(a)In generalThe sanctions to be imposed with respect to the government of a foreign country under section 101 are the sanctions described in subsections (b), (c), (d), and (e).(b)Prohibition on security assistance(1)In generalThe President may not—(A)provide any United States security assistance, intelligence, training, equipment, or services relating to maintenance, testing, or technical data, to the government of the foreign country or any agent or instrumentality of such government; or(B)engage in any defense cooperation with the government of the foreign country or any agent or instrumentality of such government.(2)ExceptionThe prohibition under this subsection shall not apply with respect to activities of the Department of Defense relating to the protection of United States diplomatic and consular posts or personnel or to the evacuation of United States citizens.(c)Prohibition on arms salesThe President may not sell, transfer, deliver, license for export, authorize the performance of any service relating to, or otherwise make available any defense article, defense service, or design and construction service, as such terms are defined for purposes of the Arms Export Control Act (22 U.S.C. 2751 et seq.), to the government of the foreign country or any agent or instrumentality of such government.(d)Prohibition on commercial export of arms salesThe President shall prohibit the issuance of licenses to export defense articles, defense services, and munitions items, as such terms are defined for purposes of the Arms Export Control Act (22 U.S.C. 2751 et seq.), to the government of the foreign country or any agent or instrumentality of such government.(e)Prohibition on law enforcement exchanges(1)In generalNo Federal law enforcement agency, including any component of the intelligence community or the Department of Homeland Security (including the Transportation Security Administration, U.S. Immigration and Customs Enforcement, or the Border Patrol), and no State or local law enforcement agency may engage in any exchange with any police, military, or security forces of the foreign country. (2)DefinitionsIn this subsection—(A)the term exchange means any training, or sharing of practices or technologies, whether sponsored by a government or private entity; and(B)the term intelligence community has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003). (3)Rules of constructionNothing in this subsection shall be construed—(A)to restrict the freedom of movement or freedom of expression of any individual; or(B)to restrict the transfer or removal of any prisoner as part of a United States law enforcement activity. (f)Duty To informIf sanctions described in subsections (b), (c), (d), and (e) are imposed with respect to a foreign country under section 101, the President—(1)shall promptly inform the government of the foreign country of the basis for such action; and(2)shall, to the maximum extent practicable, assist the foreign government in taking effective measures to bring the foreign country into compliance as described in section 103.103.TerminationThe President shall terminate the sanctions imposed under this title with respect to a foreign country if the President certifies to Congress the following:(1)The foreign country is no longer committing any of the acts described in subsection (b), (c), or (d) of section 101.(2)The foreign country has established tangible measures to ensure such acts are not committed in the future, including providing for the following measures and using, where appropriate, a trauma-informed, survivor-centered approach:(A)Criminal prosecutions of perpetrators and intellectual authors with internationally recognized due process standards.(B)Reparations to victims, which may include monetary reparations, symbolic reparations, or other recompense provided with the intent of compensating the victims, their families, and their communities.(C)Structural, legal, and institutional reforms.(D)Truth-telling mechanisms, which may include Truth Commissions, community-based hearings, declassification of appropriate materials, or other public release of verifiable information related to the violation.104.Reports required(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to Congress a report on the implementation of this title.(b)Matters To Be includedThe report required by subsection (a) shall include the following:(1)A list of all foreign countries with respect to which the President imposed sanctions under this title, including explanations of the decision-making process to impose such sanctions.(2)A list of all foreign countries with respect to which sanctions were recommended by the Commission, and with respect to which sanctions imposed under this title have terminated in accordance with section 103, including explanations of the decision-making process to terminate such sanctions.(3)A list of all foreign countries with respect to which the President considered terminating, but did not terminate, sanctions under this title in accordance with section 103, including explanations of the decision-making process not to terminate such sanctions. 105.Rule of constructionNothing in this title may be construed as congressional authorization for the use of military force against any foreign country or entity.IIUnited States Commission on Atrocity Accountability and Human Rights201.Establishment and Composition(a)In generalThere is established a commission to be known as the United States Commission on Atrocity Accountability and Human Rights (in this title referred to as the Commission).(b)Membership(1)AppointmentThe Commission shall be composed of the following:(A)The Ambassador at Large for War Crimes, who shall serve ex officio as a nonvoting member of the Commission.(B)Nine other voting members, who shall be United States citizens who are not being paid as officers or employees of the Government of the United States, and who shall be appointed as follows:(i)Two members of the Commission shall be appointed by the Speaker of the House of the House of Representatives.(ii)Two members of the Commission shall be appointed by the minority leader of the House of Representatives.(iii)Two members of the Commission shall be appointed by the majority leader of the Senate.(iv)Two members of the Commission shall be appointed by the minority leader of the Senate.(v)One member of the Commission shall be appointed by the President.(2)Selection(A)In generalMembers of the Commission shall be selected from among distinguished individuals noted for their knowledge and experience in fields relevant to the issue of human rights, atrocity prevention, global criminal justice, and international humanitarian law.(B)Security clearancesEach member of the Commission shall be required to obtain a security clearance.(3)Time of appointmentThe appointments required by paragraph (1) shall be made not later than 120 days after the date of the enactment of this Act.(4)Security clearancesThe appropriate Federal agencies shall cooperate with the Commission in expeditiously providing to members of the Commission and staff appropriate security clearances to the extent necessary and pursuant to existing procedures and requirements.(c)Terms(1)In generalThe term of office of each member of the Commission shall be two years. An individual may not serve more than two terms as a member of the Commission. For any individual serving as a member of the Commission for two such terms, such member’s term shall expire 90 days after the last day of the second term as a member of the Commission. A member of the Commission may not serve after the expiration of that member’s term.(2)Ineligibility for reappointmentIf a member of the Commission attends, by being physically present or by conference call, less than 75 percent of the meetings of the Commission during one of that member’s terms on the Commission, the member shall not be eligible for reappointment to the Commission.(d)Election of chair(1)In generalAt the first meeting of the Commission after January 1 of each calendar year, a majority of the members of the Commission present and voting shall elect the Chair of the Commission from among the members of the Commission to serve a term for the remainder of that calendar year.(2)LimitationA member of the Commission elected as Chair of the Commission may serve more than one term as Chair but any such terms may not be consecutive terms.(e)QuorumSix voting members of the Commission shall constitute a quorum for purposes of transacting business of the Commission.(f)Meetings(1)In generalNot later than 15 days after the date on which after the annual Country Reports on Human Rights Practices is submitted to Congress, or as soon as practicable thereafter, the Commission shall convene for purposes of transacting business of the Commission. (2)Other meetingsThe Commission shall otherwise meet at the call of the Chair or, if no Chair has been elected for that calendar year, at the call of six voting members of the Commission.(g)VacanciesAny vacancy of the Commission shall not affect its powers, but shall be filled in the manner in which the original appointment was made. A member may serve after the expiration of that member’s term until a successor has taken office. Any member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term.(h)Administrative supportThe Administrator of General Services shall provide to the Commission on a reimbursable basis (or, in the discretion of the Administrator, on a nonreimbursable basis) such administrative support services as the Commission may request to carry out the provisions of this title.(i)Funding(1)In generalMembers of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(2)Travel requirementsMembers of the Commission are subject to the requirements set forth in chapters 300 through 304 of title 41, Code of Federal Regulations (commonly known as the Federal Travel Regulation), and the Department of State Standardized Regulations governing authorized travel at government expense, including regulations concerning the mode of travel, lodging and per diem expenditures, reimbursement payments, and expense reporting and documentation requirements.202.Duties(a)In generalThe Commission shall have as its primary responsibility—(1)review of facts and circumstances of violations of international human rights law and international humanitarian law contained in the annual Country Reports on Human Rights Practices, including other relevant sources; and(2)making of policy recommendations to the President, the Secretary of State, and Congress with respect to the imposition and termination of sanctions under title I.(b)MonitoringThe Commission shall, on an ongoing basis—(1)monitor facts and circumstances of violations of international human rights law and international humanitarian law, in consultation with independent human rights groups, humanitarian groups, and nongovernmental organizations, including those groups and organizations providing direct services;(2)gather human rights documentation and evidence supplied by community-based human rights monitors; and(3)make such recommendations as may be necessary to the appropriate officials and offices in the United States Government.203.Powers(a)Hearings and sessions(1)In generalThe Commission may, for the purpose of carrying out its duties under this title, hold hearings, sit and act at times and places in the United States, take testimony, and receive evidence as the Commission considers advisable to carry out the purposes of this title.(2)Classified hearingsThe Commission may hold hearings in classified settings. If the Commission holds a hearing in a classified setting, the Commission shall publish a summary of the hearing and the summary available to the public.(b)Information from federal agencies(1)In generalThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this title. Upon request of the Chair of the Commission, the head of such department or agency shall furnish such information expeditiously to the Commission, subject to applicable law. Such information may be provided in classified form, or with a classified annex.(2)NotificationIf a Federal agency does not furnish information described in paragraph (1) expeditiously to the Commission, the Chair of the Commission shall notify the committees of Congress of jurisdiction and appropriate investigative authorities.(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other Federal departments and agencies.(d)Administrative proceduresThe Commission may adopt such rules and regulations, relating to administrative procedure, as may be reasonably necessary to enable it to carry out the provisions of this title.(e)Views of the commissionThe members of the Commission may speak in their capacity as private citizens. Statements on behalf of the Commission shall be issued in writing over the names of the members. The Commission shall in its written statements clearly describe its statutory authority, distinguishing that authority from that of appointed or elected officials of the United States Government. Oral statements, where practicable, shall include a similar description.(f)Travel(1)In generalMembers of the Commission may, with the approval of the Commission, conduct such travel as is necessary to carry out the purpose of this title.(2)ApprovalEach trip of a member of the Commission, other than the member described in section 201(b)(1)(A), shall be approved by a majority of the members of the Commission. 204.Matters relating to personnel(a)In generalThe Commission may, without regard to the civil service laws and regulations, appoint and terminate an Executive Director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The decision to employ or terminate an Executive Director shall be made by an affirmative vote of at least six of the nine voting members of the Commission.(b)CompensationThe Commission may fix the compensation of the Executive Director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the Executive Director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of such title.(c)Professional staffThe Commission and the Executive Director shall hire Commission staff on the basis of professional and nonpartisan qualifications. Members of the Commission may not individually hire staff of the Commission. Staff shall serve the Commission as a whole and may not be assigned to the particular service of a single member of the Commission or a specified group of such members. This subsection does not prohibit staff personnel from assisting individual members of the Commission with particular needs related to their duties.(d)Staff and services of other federal agencies(1)Department of stateThe Secretary of State shall assist the Commission by providing on a reimbursable or nonreimbursable basis to the Commission such staff and administrative services as may be necessary and appropriate to perform its functions.(2)Other federal agenciesUpon the request of the Commission, the head of any Federal department or agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its functions under this title. The detail of any such personnel shall be without interruption or loss of civil service or Foreign Service status or privilege.(e)Security clearancesThe Executive Director shall be required to obtain a security clearance. The Executive Director may request, on a needs-only basis and in order to perform the duties of the Commission, that other personnel of the Commission be required to obtain a security clearance. The level of clearance shall be the lowest necessary to appropriately perform the duties of the Commission.(f)CostThe Commission shall reimburse all appropriate Federal agencies for the cost of obtaining clearances for members of the Commission, for the Executive Director, and for any other personnel.(g)Application of antidiscrimination lawsFor purposes of providing remedies and procedures to address alleged violations of rights and protections that pertain to employment discrimination, family and medical leave, fair labor standards, employee polygraph protection, worker adjustment and retraining, veterans’ employment and reemployment, intimidation or reprisal, protections under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), occupational safety and health, labor-management relations, and rights and protections that apply to employees whose pay is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, all employees of the Commission shall be treated as employees whose pay is disbursed by the Secretary of the Senate or the Chief Administrative Officer of the House of Representatives, as the case may be, and the Commission shall be treated as an employing office of the Senate or the House of Representatives.205.Report(a)In generalNot later than December 31 of each calendar year, the Commission shall submit to the President, the Secretary of State, and Congress a report that contains, with respect to such calendar year—(1)its policy recommendations described in paragraph (2) of section 202(a) based on its review under paragraph (1) of such section, including—(A)a public summary of recommendations and list of the countries with respect to which the Commission recommends imposing or terminating sanctions under title I; and(B)a rationale for imposing or terminating such sanctions; and(2)its monitoring activities under section 202(b), including a list of its sources, a list of organizations and individuals consulted, and a summary of its findings.(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.(c)Individual or dissenting viewsEach member of the Commission may include the individual or dissenting views of the member.(d)Rule of constructionNothing in this section may be construed to preclude the Commission from issuing additional reports and recommendations to address urgent situations.206.Applicability of Other LawsThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.207.Standards of Conduct and Disclosure(a)Cooperation with nongovernmental organizations, the department of state, and congressThe Commission shall, in the performance of its duties under this title, seek to effectively and freely cooperate with all governmental and nongovernmental entities engaged in the promotion of human rights and religious freedom abroad.(b)Conflict of interest and antinepotism(1)Member affiliationsExcept as provided in paragraph (3), in order to ensure the independence and integrity of the Commission, the Commission may not compensate any nongovernmental agency, project, or person related to or affiliated with any member of the Commission, whether in that member’s direct employ or not. Staff employed by the Commission may not serve in the employ of any nongovernmental agency, project, or person related to or affiliated with any member of the Commission while employed by the Commission.(2)Staff compensationStaff of the Commission may not receive compensation from any other source for work performed in carrying out the duties of the Commission while employed by the Commission.(3)Exception(A)In generalSubject to subparagraph (B), paragraph (1) shall not apply to payments made for items such as conference fees or the purchase of periodicals or other similar expenses, if such payments would not cause the aggregate value paid to any agency, project, or person for a fiscal year to exceed $250.(B)LimitationNotwithstanding subparagraph (A), the Commission shall not give special preference to any agency, project, or person related to or affiliated with any member of the Commission.(4)DefinitionsIn this subsection, the term affiliated means the relationship between a member of the Commission and—(A)an individual who holds the position of officer, trustee, partner, director, or employee of an agency, project, or person of which that member, or relative of that member, of the Commission is an officer, trustee, partner, director, or employee; or(B)a nongovernmental agency or project of which that member, or a relative of that member, of the Commission is an officer, trustee, partner, director, or employee.(c)Contract authoritySubject to the availability of appropriations, the Commission may contract with and compensate Federal agencies or persons for the conduct of activities necessary to the discharge of its duties under this title. Any such person shall be hired without interruption or loss of civil service or Foreign Service status or privilege.(d)Gifts(1)In generalIn order to preserve its independence, the Commission may not accept, use, or dispose of gifts or donations of services or property. An individual Commissioner or employee of the Commission may not, in his or her capacity as a Commissioner or employee, knowingly accept, use, or dispose of gifts or donations of services or property, unless he or she in good faith believes such gifts or donations to have a value of less than $50 and a cumulative value during a calendar year of less than $100.(2)ExceptionsThis subsection shall not apply to the following:(A)Gifts provided on the basis of a personal friendship with a Commissioner or employee, unless the Commissioner or employee has reason to believe that the gift was provided because of the Commissioner’s position and not because of the personal friendship.(B)Gifts provided on the basis of a family relationship.(C)The acceptance of training, invitations to attend or participate in conferences, or such other events as are related to the conduct of the duties of the Commission, or food or refreshment associated with such activities.(D)Items of nominal value or gifts of estimated value of $10 or less.(E)Gifts provided by a foreign leader or state which would create offense or embarrassment to the United States Government if refused, shall be accepted and turned over to the United States Government in accordance with the Foreign Gifts and Decorations Act of 1966.(F)Informational materials such as documents, books, videotapes, periodicals, or other forms of communications.(G)Goods or services provided by any agency or component of the Government of the United States, including any commission established under the authority of such Government.(e)Annual financial reportIn addition to providing the reports required under section 205, the Commission shall, not later than January 1 of each year, submit to the Committees on Foreign Affairs and the Committee on Appropriations of the House of Representatives and to the Committees on Foreign Relations and the Committee on Appropriations of the Senate a financial report detailing and identifying the expenditures of the Commission for the preceding fiscal year.